MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                 Nov 30 2018, 9:47 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE
Willie Erving Taylor, Jr.
Michigan City, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Willie Erving Taylor, Jr.,                              November 30, 2018
Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                        18A-CB-1367
        v.                                              Appeal from the Lake Superior
                                                        Court
City of Hammond, Indiana;                               The Honorable John R. Pera,
Mayor Thomas McDermott, Jr.;                            Judge
City of Hammond Law                                     Trial Court Cause No.
Department Corporation                                  45D10-1803-CB-000004
Counsel, William J. O’Connor;
Kristina C. Kantar, City
Attorney; Detective Mark
Detterline; Detective Wendy Jo
Gardner; Reporting Officer Paul
Lynn; Detective Dancer; Officer
M. Schmidt; Officer Dulmovich;
Detective Suarez; and Former
Chief of Police, Brian Miller,
Appellees-Defendants


Court of Appeals of Indiana | Memorandum Decision 18A-CB-1367 | November 30, 2018         Page 1 of 3
      Vaidik, Chief Judge.


[1]   In March 2018, Willie E. Taylor Jr., an inmate in the Indiana Department of

      Correction, filed a pro se complaint for damages against the City of Hammond

      and numerous individuals. Although it is difficult to decipher his allegations,

      Taylor appears to allege that he was “wrongful[ly] convict[ed]” of Class C

      felony auto theft in Cause No. 45G02-0609-FD-114. Appellant’s App. Vol. II

      p. 13; see also Appellant’s Br. pp. 7 (alleging that he was “framed” by police) & 8

      (alleging that he is innocent of the crime). Taylor seeks $3.2 million in

      damages.


[2]   Pursuant to the Frivolous Prisoner Claim Statute, Indiana Code chapter 34-58-

      1, the trial court reviewed Taylor’s complaint and determined that his claim

      could not proceed because it was not a claim upon which relief may be granted.

      The court reasoned that Taylor’s complaint, which “essentially claims that the

      Defendants are responsible for his false arrest and wrongful conviction for a

      crime that occurred on September 23, 2006,” was filed “well after the expiration

      of the [two-year] Statute of Limitations.” Appellant’s App. Vol. II p. 26.


[3]   Taylor now appeals. We agree that Taylor’s claim is not a claim upon which

      relief may be granted, but for a different reason than the trial court found. That

      is, a person cannot seek civil damages on the basis that they were wrongfully

      convicted unless and until the conviction has been reversed, vacated, or

      otherwise set aside. See generally Waldrip v. Waldrip, 976 N.E.2d 102, 111 (Ind.

      Ct. App. 2012); Butt v. McEvoy, 669 N.E.2d 1015, 1017 (Ind. Ct. App. 1996); see


      Court of Appeals of Indiana | Memorandum Decision 18A-CB-1367 | November 30, 2018   Page 2 of 3
      also Heck v. Humphrey, 512 U.S. 477, 489 (1994) (holding that there is “no cause

      of action under § 1983 unless and until the conviction or sentence is reversed,

      expunged, invalidated, or impugned by the grant of a writ of habeas corpus”).

      Taylor acknowledges that his conviction in Cause No. 45G02-0609-FD-114 still

      stands. See Appellant’s Br. p. 19. We therefore affirm the judgment of the trial

      court.


[4]   Affirmed.


      Riley, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CB-1367 | November 30, 2018   Page 3 of 3